 



Exhibit 10.2
SECURITY AGREEMENT
          This SECURITY AGREEMENT, dated as of February 26, 2008 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
this “Security Agreement”), made by each of the undersigned companies, as debtor
and debtor in possession (each, a “Grantor” and collectively, the “Grantors”)
and DEUTSCHE BANK TRUST COMPANY AMERICAS, in its capacity as collateral agent
(the “Collateral Agent”) for its benefit and the benefit of (i) the Lenders and
the Administrative Agent under the Credit Agreement hereinafter referred to
(collectively, the “Bank Creditors”) and (ii) the Lenders and/or Affiliates
thereof that are holders of the Approved Secured Derivative Transaction
Liabilities (as defined in the Credit Agreement hereinafter referred to) as of
the date hereof (even if the respective Lender subsequently ceases to be a
Lender under the Credit Agreement for any reason) so long as any such Lender or
Affiliate continues to hold any Approved Secured Derivative Transaction
Liability (collectively the “Other Creditors”, and together with the Bank
Creditors, the “Secured Parties” or the “Secured Party”).
W I T N E S S E T H:
          WHEREAS, on February 22, 2008, Wellman, Inc., a Delaware corporation
(“Wellman”), and the other Grantors filed voluntary petitions for reorganization
under Chapter 11 of the Bankruptcy Code with the United States Bankruptcy Court
for the Southern District of New York (together with such other court having
jurisdiction over the Chapter 11 Cases (as hereinafter defined), the “Bankruptcy
Court”), which cases are jointly administered under Case No. 08-10595 (each, a
“Chapter 11 Case” and collectively, the “Chapter 11 Cases”);
          WHEREAS, Wellman and the other Grantors continue to operate their
respective businesses as debtors and debtors in possession pursuant to Sections
1107(a) and 1108 of the Bankruptcy Code;
          WHEREAS, pursuant to that certain Credit Agreement dated as of
February 26, 2008 among Wellman and the other Borrowers party thereto (each,
including Wellman, a “Borrower”, and collectively, the “Borrowers”), as debtors
and debtors in possession, the financial institutions party thereto (the
“Lenders”) and Deutsche Bank Trust Company Americas, as Administrative Agent and
Collateral Agent for the Lenders thereunder (the “Administrative Agent”)
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
the Lenders have agreed to make the Loans and to incur Letter of Credit
Obligations on behalf of Borrowers;
          WHEREAS, Warehouse Associates, Inc. USA, a South Carolina corporation,
MRF, Inc., a Delaware corporation, Josdav Inc., a Delaware corporation, and MED
Resins, Inc., a Delaware corporation, have entered into that certain Subsidiary
Guarantee Agreement dated as of February 26, 2008 in order to guarantee the
Secured Obligations hereinafter referred to; and
          WHEREAS, in order to induce the Agent to enter into the Credit
Agreement and the Credit Documents and to induce the Agent and the Lenders to
make the Loans and to incur Letter of Credit Obligations as provided for in the
Credit Agreement, the Grantors have agreed to grant a continuing Lien on the
Collateral (as hereinafter defined) to secure the Secured Obligations;

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
          1. DEFINED TERMS.
          (a) All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Credit Agreement. All other terms contained in
this Security Agreement, unless the context indicates otherwise, have the
meanings provided for by the Code to the extent the same are used or defined
therein.
          (b) “Capital Security” shall mean (a) any share of capital stock of or
other unit of ownership interest in any Person and (b) any security convertible
into, or any option, warrant or other right to acquire, any share of capital
stock of or other unit of ownership interest in such Person.
          (c) “Domestic Subsidiary” means any Subsidiary other than a Foreign
Subsidiary.
          (d) “Foreign Subsidiary” means any Subsidiary that is organized under
the laws of a jurisdiction other than the United States of America or any state
thereof, the District of Columbia, the United States Virgin Islands or Puerto
Rico.
          (e) “Secured Obligations” shall mean (i) the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of all
obligations (including, without limitation, all “Obligations” as such term is
defined in the Credit Agreement) and liabilities of Borrowers and each
Subsidiary Guarantor now existing or hereafter incurred under, arising out of,
or in connection with the Credit Agreement or any other Credit Document to which
any Borrower or any Subsidiary Guarantor is a party and the due performance and
compliance by each Borrower and each Subsidiary Guarantor with all of the terms,
conditions and agreements contained in each such Credit Document (all such
obligations and liabilities being herein collectively called the “Credit
Agreement Obligations”); (ii) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of the Approved Secured
Derivative Transaction Liabilities and compliance by each Borrower with all of
the terms, conditions and agreements contained in the documents pursuant to
which the Approved Secured Derivative Transaction Liabilities were created or
evidenced (collectively, the “Approved Secured Derivative Transaction
Agreements”); provided that at no time shall the aggregate Liabilities of the
Borrowers in respect of this clause (ii) which are secured by the Security
Documents be greater than $15,000,000 (all such obligations and liabilities
described in this clause (ii) being herein collectively called the “Other
Obligations”); (iii) any and all sums reasonably advanced by the Administrative
Agent or Collateral Agent in order to preserve the Collateral or preserve its
security interest in the Collateral; (iv) in the event of any proceeding for the
collection or enforcement of any indebtedness, obligations, or liabilities of
any Borrower or any Subsidiary Guarantor referred to in clauses (i) and (ii),
after an Event of Default shall have occurred and be continuing, the reasonable
expenses of taking, holding, preparing for sale or lease, selling or otherwise
disposing of or realizing on the Collateral, or of any exercise by the
Collateral Agent of its rights hereunder, together with reasonable attorneys’
fees and court costs; and (v) all amounts paid by Collateral Agent as to which
Collateral Agent has the right to

2



--------------------------------------------------------------------------------



 



reimbursement under Section 5(d) of this Security Agreement. It is acknowledged
and agreed that the “Secured Obligations” shall include extensions of credit of
the types described above, whether outstanding on the date of this Security
Agreement or extended from time to time after the date of this Security
Agreement.
          (f) “Significant Copyrights” means, at any time, those copyrights
owned or exclusively licensed by a Grantor which are material to the business of
the relevant Grantor or the value of the Collateral at such time.
          (g) “Significant Patents” means, at any time, those patents owned or
exclusively licensed by a Grantor which are material to the business of the
relevant Grantor or the value of the Collateral at such time.
          (h) “Significant Trademarks” means, at any time, those trademarks
owned or exclusively licensed by a Grantor which are material to the business of
the relevant Grantor or the value of the Collateral at such time.
          (i) “Termination Date” means the date on which (a) the Loans have been
repaid in full in cash, (b) all other Obligations under the Credit Agreement and
the other Credit Documents have been completely discharged (other than
contingent and indemnification obligations which expressly survive the
termination of the Credit Documents and for which no claim is currently
pending), (c) all Letter of Credit Obligations have been cancelled, backstopped
by standby letters of credit acceptable to Agent or cash collateralized in a
manner reasonably satisfactory to the Collateral Agent, (d) no Borrower shall
have any further right to borrow any monies under the Credit Agreement, (e) all
Approved Secured Derivative Transaction Agreements have been terminated and the
amount of Other Obligations, not to exceed the maximum amount secured hereby,
has been distributed to the Other Creditors pursuant to Section 9.5 of the
Credit Agreement and (f) the Grantors have otherwise satisfied the requirements
of Section 10.10 of the Credit Agreement to obtain a release of the Collateral.
          (j) “Uniform Commercial Code jurisdiction” means any jurisdiction that
has adopted all or substantially all of Article 9 as contained in the 2000
Official Text of the Uniform Commercial Code, as recommended by the National
Conference of Commissioners on Uniform State Laws and the American Law
Institute, together with any subsequent amendments or modifications to the
Official Text.
          2. GRANT OF LIEN.
          (a) Subject to the Permitted Senior Liens and the Carve-Out Reserve,
each Grantor hereby grants, assigns, conveys, mortgages, pledges, hypothecates
and transfers to Collateral Agent a Lien upon all of its right, title and
interest in, to and under all personal property, fixtures and other assets,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of such Grantor (including under any trade names, styles or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which being hereinafter
collectively referred to as the “Collateral”) in order to secure the prompt and
complete payment, performance and observance of all of the Secured Obligations,
including, without limitation:

3



--------------------------------------------------------------------------------



 



     (i) all Accounts;
     (ii) all Chattel Paper;
     (iii) all Documents;
     (iv) all General Intangibles (including payment intangibles and Software);
     (v) all Goods (including Inventory, Equipment and Fixtures);
     (vi) all Instruments;
     (vii) all Investment Property (other than Capital Securities of
Subsidiaries);
     (viii) all Deposit Accounts, of any Grantor, including all Blocked
Accounts, Concentration Accounts, depository accounts, Disbursement Accounts,
and all other bank accounts and all deposits therein;
     (ix) all money, cash or cash equivalents of any Grantor;
     (x) all Supporting Obligations and Letter-of-Credit Rights of any Grantor;
     (xi) the Commercial Tort Claims described on Schedule V hereto; and
     (xii) to the extent not otherwise included, all Proceeds, tort claims,
insurance claims and other rights to payments not otherwise included in the
foregoing and products of the foregoing and all accessions to, substitutions and
replacements for, and rents and profits of, each of the foregoing, including,
without limitation, the Proceeds of the claims and causes of action arising
under Sections 544, 545, 547, 548, 549 and 550 of the Bankruptcy Code, but not
the claims and causes of action.
Notwithstanding the foregoing, no Lien shall be deemed to be granted in any
trademark application filed on an intent-to-use basis until such time as a
statement of use has been filed and accepted by the United States Patent and
Trademark Office.
          (b) In addition, to secure the prompt and complete payment,
performance and observance of the Secured Obligations and in order to induce
Collateral Agent as aforesaid, each Grantor hereby grants to Collateral Agent,
upon the occurrence and during the continuance of an Event of Default and the
giving of Required Notice by the Collateral Agent, a right of set-off against
the property of such Grantor held by Collateral Agent, consisting of property
described above in Section 2(a) now or hereafter in the possession or custody of
or in transit to Collateral Agent, for any purpose, including safekeeping,
collection or pledge, for the account of such Grantor, or as to which such
Grantor may have any right or power.

4



--------------------------------------------------------------------------------



 



          (c) The security interests granted herein and the other obligations of
the Grantors hereunder shall have the priority and status set forth in the
Financing Orders.
          3. COLLATERAL AGENT’S RIGHTS; LIMITATIONS ON COLLATERAL AGENT’S
OBLIGATIONS.
          (a) It is expressly agreed by Grantors that, anything herein to the
contrary notwithstanding, each Grantor shall remain liable under each of its
Contracts and each of its Licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Collateral Agent
shall not have any obligation or liability under any Contract or License by
reason of or arising out of this Security Agreement or the granting herein of a
Lien thereon or the receipt by Collateral Agent of any payment relating to any
Contract or License pursuant hereto. Collateral Agent shall not be required or
obligated in any manner to perform or fulfill any of the obligations of any
Grantor under or pursuant to any Contract or License, or to make any payment, or
to make any inquiry as to the nature or the sufficiency of any payment received
by it or the sufficiency of any performance by any party under any Contract or
License, or to present or file any claims, or to take any action to collect or
enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
          (b) Collateral Agent may at any time upon the occurrence and during
the continuance of an Event of Default and after giving Required Notice, notify
Account Debtors and other Persons obligated on the Collateral that Collateral
Agent has a security interest therein, and that payments shall be made directly
to Collateral Agent. Furthermore, if Agent determines that Account Debtors’
contra-accounts or set-off rights may cause Availability to be less than zero,
Agent may notify Account Debtors that Collateral Agent has a security interest
therein, and that payments shall be made directly to Collateral Agent. Upon the
request of Collateral Agent during any such time, each Grantor shall so notify
Account Debtors and other Persons obligated on Collateral. Once any such notice
has been given to any Account Debtor or other Person obligated on the
Collateral, the affected Grantor shall not give any contrary instructions to
such Account Debtor or other Person without Collateral Agent’s prior written
consent (which consent shall be given if such Event of Default is no longer
continuing and no other Event of Default then exists).
          (c) Collateral Agent may at any time in Collateral Agent’s own name,
in the name of a nominee of Collateral Agent or in the name of any Grantor
communicate (by mail, telephone, facsimile or otherwise) with Account Debtors,
parties to Contracts and obligors in respect of Instruments to verify with such
Persons, to Collateral Agent’s reasonable satisfaction, the existence, amount
terms of, and any other matter relating to, Accounts, Instruments, Chattel Paper
and/or payment intangibles. If a Default or Event of Default shall have occurred
and be continuing, each Grantor, at its own expense, shall, or at the request of
the Collateral Agent shall cause the independent certified public accountants
then engaged by such Grantor to, prepare and deliver to Collateral Agent at any
time and from time to time promptly upon Collateral Agent’s request, the
following reports with respect to each Grantor: (i) a reconciliation of all
Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts. Each Grantor, at its own expense, shall deliver
to Collateral Agent the results of each physical verification, if any, which
such Grantor may in its discretion have made, or caused any other Person to have
made on its behalf, of all or any portion of its Inventory.

5



--------------------------------------------------------------------------------



 



          4. REPRESENTATIONS AND WARRANTIES. Each Grantor represents and
warrants that:
          (a) Subject to the entry of the Financing Orders, each Grantor has
rights in and the power to grant a Lien on each item of the Collateral upon
which it purports to grant a Lien hereunder free and clear of any and all Liens
other than Permitted Liens.
          (b) No effective security agreement, financing statement, equivalent
security or Lien instrument or continuation statement covering all or any part
of the Collateral is on file or of record in any public office, except such as
may have been filed (i) in favor of Collateral Agent pursuant to this Security
Agreement or the other Credit Documents, and (ii) in connection with any other
Permitted Liens.
          (c) Subject to the entry, the Financing Orders are effective to create
a valid and continuing Lien on, and a perfected Lien in favor of Collateral
Agent in, the Collateral. Subject to the entry of the Financing Orders, such
Lien is prior to all other Liens, except for the Permitted Senior Liens and the
Carve-Out Reserve, and is enforceable as such as against any and all creditors
of and purchasers from any Grantor (other than purchasers and lessees of
Inventory in the ordinary course of business and non-exclusive licensees of
General Intangibles in the ordinary course of business). All action by any
Grantor necessary to protect and perfect such Lien on each item of the
Collateral (including the delivery of all originals of each item set forth on
Schedule II to Collateral Agent) has been duly taken except as permitted
pursuant to Section 5(b) with respect to Chattel Paper.
          (d) Schedule II hereto lists all Instruments, Letter of Credit Rights
and Chattel Paper of each Grantor.
          (e) Each Grantor’s name as it appears in official filings in the state
of its incorporation or other organization, the type of entity of each Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by each Grantor’s state of
incorporation or organization or a statement that no such number has been
issued, each Grantor’s state of organization or incorporation, the location of
each Grantor’s chief executive office, principal place of business, offices, all
warehouses and premises where Collateral is stored or located, and the locations
of its books and records concerning the Collateral are set forth on Schedule III
hereto. Each Grantor has only one state of incorporation or organization.
          (f) With respect to the Accounts, except as specifically disclosed in
the most recent Borrowing Base Certificate delivered to Collateral Agent
(i) they represent bona fide sales of Inventory or rendering of services to
Account Debtors in the ordinary course of each Grantor’s business and are not
evidenced by a judgment, Instrument or Chattel Paper; (ii) except to the extent
permitted pursuant to the definition of Eligible Accounts Receivable, there are
no setoffs, claims or disputes existing or asserted with respect thereto and no
Grantor has made any agreement with any Account Debtor for any extension of time
for the payment thereof, any compromise or settlement for less than the full
amount thereof, any release of any Account Debtor from liability therefor, or
any deduction therefrom except a discount or allowance allowed by such Grantor
in the ordinary course of its business for prompt payment and disclosed to
Collateral Agent; (iii) to each Grantor’s knowledge, except to the extent
permitted pursuant to

6



--------------------------------------------------------------------------------



 



the definition of Eligible Accounts Receivable, there are no facts, events or
occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
any Grantor’s books and records and any invoices, statements and Borrowing Base
Certificates delivered to Collateral Agent with respect thereto; (iv) no Grantor
has received any notice of proceedings or actions which are threatened or
pending against any Account Debtor which might result in any material adverse
change in such Account Debtor’s financial condition; and (v) no Grantor has
knowledge that any Account Debtor is unable generally to pay its debts as they
become due. Further with respect to the Accounts (x) the amounts shown on all
invoices, statements and Borrowing Base Certificates which may be delivered to
the Collateral Agent with respect thereto are actually and absolutely owing to
such Grantor as indicated thereon and are not in any way contingent; (y) no
payments have been or shall be made thereon except payments immediately
delivered to the applicable Blocked Accounts or the Collateral Agent as required
pursuant to the terms of Section 2.5(b) of the Credit Agreement; and (z) to each
Grantor’s knowledge, all Account Debtors have the capacity to contract.
          (g) With respect to any Inventory scheduled or listed on the most
recent Borrowing Base Certificate delivered to Collateral Agent pursuant to the
terms of this Security Agreement or the Credit Agreement, (i) such Inventory is
located at one of the applicable Grantor’s locations set forth on Schedule III
hereto, as applicable, (ii) no Inventory is now, or shall at any time or times
hereafter be stored at any other location without Collateral Agent’s prior
consent, and if Collateral Agent gives such consent, the applicable Grantor will
concurrently therewith obtain, to the extent required by the Credit Agreement,
bailee, landlord and mortgagee agreements, (iii) the applicable Grantor has
good, indefeasible and merchantable title to such Inventory and such Inventory
is not subject to any Lien or security interest or document whatsoever except
for the Lien granted to Collateral Agent and except for Permitted Liens,
(iv) except as specifically disclosed in the most recent Borrowing Base
Certificate delivered to Collateral Agent, such Inventory is Eligible Inventory
of good and merchantable quality, free from any defects and (v) such Inventory
is not subject to any licensing, patent, royalty, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party upon sale or disposition of that Inventory or the payment of any
monies to any third party upon such sale or other disposition.
          (h) No Grantor has any interest in, or title to, any material license
(except for commercially available licensed software), issuance, registration,
or application for issuance or registration of any patent, trademark or
copyright except as set forth in Schedule IV hereto.
          5. COVENANTS. Each Grantor covenants and agrees with Collateral Agent
that from and after the date of this Security Agreement and until the
Termination Date:
          (a) Further Assurances; Pledge of Instruments; Chattel Paper.
     (i) At any time and from time to time, upon the request of Collateral Agent
and at the sole expense of Grantors, each Grantor shall promptly and duly
execute and deliver any and all such further instruments and documents and take
such further actions as Collateral Agent may reasonably deem desirable to obtain
the full benefits of this Security Agreement and of the rights and powers herein
granted, including (A) using its commercially reasonable efforts to secure all
consents and approvals necessary or

7



--------------------------------------------------------------------------------



 



appropriate for the assignment to or for the benefit of Collateral Agent of any
License or Contract held by such Grantor and material to its business and to
enforce the security interests granted hereunder and (B) filing any financing or
continuation statements under the Code with respect to the Liens granted
hereunder or under any other Credit Document as to those jurisdictions that are
not Uniform Commercial Code jurisdictions.
     (ii) Unless Collateral Agent shall otherwise consent in writing (which
consent may be revoked), each Grantor shall deliver to Collateral Agent all
Collateral consisting of negotiable Documents, certificated securities, Chattel
Paper and Instruments (in each case, accompanied by stock powers, allonges or
other instruments of transfer executed in blank) promptly after such Credit
Party receives the same.
     (iii) Upon request by Collateral Agent, to the extent commercially
reasonable, each Grantor shall obtain waivers or subordinations of Liens from
landlords and mortgagees, and obtain signed acknowledgements of Collateral
Agent’s Liens from bailees having possession of any Grantor’s Goods that they
hold for the benefit of Collateral Agent.
     (iv) Upon request by Collateral Agent, Grantor shall obtain authenticated
Control Agreements from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for any Grantor.
     (v) Each Grantor shall obtain such blocked account, lockbox or similar
agreements with each bank or financial institution holding a Deposit Account for
such Grantor to the extent required by Section 2.5(b) of the Credit Agreement.
     (vi) Upon request by Collateral Agent, each Grantor that is or becomes the
beneficiary of a letter of credit having a stated amount of over $250,000 shall
promptly, and in any event within two (2) Business Days after becoming a
beneficiary, notify Collateral Agent thereof, and shall thereafter enter into a
tri-party agreement with Collateral Agent and the issuer and/or confirmation
bank with respect to Letter-of-Credit Rights assigning such Letter-of-Credit
Rights to Collateral Agent and directing all payments thereunder to the
Collection Account, all in form and substance reasonably satisfactory to
Collateral Agent.
     (vii) Upon request by Collateral Agent, each Grantor shall take all steps
necessary to grant the Collateral Agent control of all electronic chattel paper
in accordance with the Code and all “transferable records” as defined in each of
the Uniform Electronic Transactions Act and the Electronic Signatures in Global
and National Commerce Act; provided that prior to a request by the Collateral
Agent after the occurrence and during the continuance of an Event of Default,
such steps need only be taken to the extent such Collateral has a value in
excess of $250,000 in the aggregate.
     (viii) Each Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any initial financing statements and amendments
thereto that (a) indicate the Collateral (i) as all assets of such Grantor or
words of similar effect,

8



--------------------------------------------------------------------------------



 



regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Code or such jurisdiction, or (ii) as being
of an equal or lesser scope or with greater detail, and (b) contain any other
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance of any financing statement or amendment, including
(i) whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor, and (ii) in the case
of a financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Each Grantor agrees to furnish any
such information to the Collateral Agent promptly upon request. Each Grantor
also ratifies its authorization for the Collateral Agent to have filed in any
Uniform Commercial Code jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.
          (ix) Each Grantor shall promptly, and in any event within fifteen
(15) Business Days after the same is acquired by it, notify Collateral Agent of
any commercial tort claim (as defined in the Code) acquired by it and unless
otherwise consented by Collateral Agent, such Grantor shall thereafter enter
into a supplement to this Security Agreement, granting to Collateral Agent a
Lien in such commercial tort claim.
          (b) Maintenance of Records. Grantors shall keep and maintain, at their
own cost and expense, satisfactory and complete records of the Collateral,
including a record of any and all payments received and any and all credits
granted with respect to the Collateral and all other dealings with the
Collateral. If requested by Collateral Agent, Grantors shall mark their books
and records pertaining to the Collateral to evidence this Security Agreement and
the Liens granted hereby. If any Grantor retains possession of any Chattel Paper
or Instruments with Collateral Agent’s consent, such Chattel Paper and
Instruments shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interest of
Deutsche Bank Trust Company Americas, as Collateral Agent.”; provided that with
respect to Chattel Paper and Instruments in the possession of any Grantor on the
date hereof, such Grantor shall cause such Chattel Paper and Instruments to be
so marked within thirty (30) after the date hereof.
          (c) Covenants Regarding Patent, Trademark and Copyright Collateral.
          (i) Such Grantor shall notify Collateral Agent immediately if it knows
or has reason to know that any application or registration relating to any
Significant Patent, Significant Trademark or Significant Copyright (now or
hereafter existing) may become abandoned or dedicated, or of any materially
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Grantor’s ownership of any Significant Patent, Significant Trademark or
Significant Copyright, its right to register the same, or to keep and maintain
the same.
          (ii) Upon any Grantor, either itself or through any agent, employee,
licensee or designee, filing an application for the registration of any
Significant Patent, Significant Trademark or Significant Copyright with the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency,

9



--------------------------------------------------------------------------------



 



such Grantor will give the Collateral Agent written notice within fifteen
(15) days thereof, and, upon request of Collateral Agent, Grantor shall execute
and deliver any and all Patent Security Agreements, Copyright Security
Agreements or Trademark Security Agreements as Collateral Agent may request to
evidence Collateral Agent’s Lien on such Significant Patent, Significant
Trademark or Significant Copyright, and the General Intangibles of such Grantor
relating thereto or represented thereby.
          (iii) Such Grantor shall take all actions necessary or reasonably
requested by Collateral Agent to maintain and pursue each application, to obtain
the relevant registration and to maintain the registration of, each of the
Significant Patents, Significant Trademarks and Significant Copyrights (now or
hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings.
          (iv) In the event that any of the Significant Patent, Significant
Trademark or Significant Copyright is infringed upon, or misappropriated or
diluted by a third party, upon becoming aware thereof such Grantor shall
promptly notify the Collateral Agent and take such other actions as Collateral
Agent shall reasonably deem appropriate under the circumstances to protect such
Significant Patent, Significant Trademark or Significant Copyright.
          (d) Indemnification. In any suit, proceeding or action brought by
Collateral Agent relating to any Collateral for any sum owing with respect
thereto or to enforce any rights or claims with respect thereto, each Grantor
will save, indemnify and keep Collateral Agent harmless from and against all
expense (including reasonable attorneys’ fees and expenses), loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment or reduction
of liability whatsoever of the Account Debtor or other Person obligated on the
Collateral, arising out of a breach by any Grantor of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing to, or in favor of, such obligor or its successors from such Grantor,
except to the extent such expense, loss, or damage is attributable to the gross
negligence, bad faith or willful misconduct of Collateral Agent as finally
judicially determined. All such obligations of Grantors shall be and remain
enforceable against and only against Grantors and shall not be enforceable
against Collateral Agent.
          (e) Compliance with Terms of Accounts, etc. In all material respects,
each Grantor will perform and comply with its obligations in respect of the
Collateral and all other agreements to which it is a party or by which it is
bound relating to the Collateral.
          (f) Limitation on Liens on Collateral. No Grantor will create, permit
or suffer to exist, and each Grantor will defend the Collateral against, and
take such other action as is necessary to remove, any Lien on the Collateral
except for Permitted Liens, and will defend the right, title and interest of
Collateral Agent in and to any of such Grantor’s rights under the Collateral
against the claims and demands of all Persons whomsoever.
          (g) Limitations on Disposition. No Grantor will sell, license, lease,
transfer or otherwise dispose of any of the Collateral, or attempt or contract
to do so except as permitted by the Credit Agreement.

10



--------------------------------------------------------------------------------



 



          (h) Further Identification of Collateral. Grantors will, if so
requested by Collateral Agent, furnish to Collateral Agent, as often as
Collateral Agent reasonably requests, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Collateral Agent may reasonably request, all in such
detail as Collateral Agent may specify.
          (i) Notices. Grantors will advise Collateral Agent promptly, in
reasonable detail, (i) of any Lien (other than Permitted Liens), or claim made
or asserted against any of the Collateral, and (ii) of the occurrence of any
other event which would have a material adverse effect on the aggregate value of
the Collateral or on the Liens created hereunder or under any other Credit
Document.
          (j) Good Standing Certificates. Upon request of Collateral Agent (not
to exceed once per calendar year excluding such requests as are made after the
occurrence and during the continuance of an Event of Default), each Grantor
shall provide to Collateral Agent a certificate of good standing from its state
of incorporation or organization.
          (k) No Reincorporation. Without limiting the prohibitions on mergers
involving the Grantors contained in the Credit Agreement, no Grantor shall
reincorporate or reorganize itself under the laws of any jurisdiction other than
the jurisdiction in which it is incorporated or organized as of the date hereof
without prior written notice to Collateral Agent.
          (l) Terminations; Amendments Not Authorized. Each Grantor acknowledges
that it is not authorized to file any financing statement or amendment or
termination statement with respect to any financing statement without the prior
written consent of Collateral Agent and agrees that it will not do so without
the prior written consent of Collateral Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the Code.
          6. COLLATERAL AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT.
          On the effective date of this Security Agreement, each Grantor shall
execute and deliver to Collateral Agent a power of attorney (the “Power of
Attorney”) substantially in the form attached hereto as Exhibit A. The power of
attorney granted pursuant to the Power of Attorney is a power coupled with an
interest and shall be irrevocable until the Termination Date. The powers
conferred on Collateral Agent under the Power of Attorney are solely to protect
Collateral Agent’s interests in the Collateral and shall not impose any duty
upon Collateral Agent to exercise any such powers. Collateral Agent agrees that
(a) except for the powers granted in clause (h) of the Power of Attorney, it
shall not exercise any power or authority granted under the Power of Attorney
unless an Event of Default has occurred and is continuing and Required Notice
has been given, and (b) Collateral Agent shall account for any moneys received
by Collateral Agent in respect of any foreclosure on or disposition of
Collateral pursuant to the Power of Attorney provided that Collateral Agent
shall have no duty as to any Collateral, and Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers. NONE OF COLLATERAL AGENT OR ITS AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO ANY
GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE,
EXCEPT IN RESPECT OF DAMAGES TO THE

11



--------------------------------------------------------------------------------



 



EXTENT ATTRIBUTABLE TO THEIR OWN GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT AS FINALLY JUDICIALLY DETERMINED, NOR FOR ANY PUNITIVE, EXEMPLARY,
INDIRECT OR CONSEQUENTIAL DAMAGES.
          7. REMEDIES; RIGHTS UPON DEFAULT.
          (a) In addition to all other rights and remedies granted to it under
this Security Agreement, the Credit Agreement, the other Credit Documents and
under any other instrument or agreement securing, evidencing or relating to any
of the Secured Obligations, if any Event of Default shall have occurred and be
continuing and Required Notice has been given, Collateral Agent may exercise all
rights and remedies of a secured party under the Code. Without limiting the
generality of the foregoing, each Grantor expressly agrees that in any such
event Collateral Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale and except for notices required under the
Credit Documents, if any) to or upon such Grantor or any other Person (all and
each of which demands, advertisements and notices are hereby expressly waived to
the maximum extent permitted by the Code and other applicable law), may
(A) forthwith enter upon the premises of such Grantor where any Collateral is
located through self-help, without judicial process, without first obtaining a
final judgment or giving such Grantor or any other Person notice and opportunity
for a hearing on Collateral Agent’s claim or action, (B) collect, receive,
assemble, process, appropriate and realize upon the Collateral, or any part
thereof, and (C) forthwith sell, lease, license, assign, give an option or
options to purchase, or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at a public
or private sale or sales, at any exchange at such prices as it may deem
acceptable, for cash or on credit or for future delivery without assumption of
any credit risk. Collateral Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of said Collateral so sold, free of any
right or equity of redemption, which equity of redemption each Grantor hereby
releases. Such sales may be adjourned and continued from time to time with or
without notice. Collateral Agent shall have the right to conduct such sales on
any Grantor’s premises or elsewhere and shall have the right to use any
Grantor’s premises without charge for such time or times as Collateral Agent
deems necessary or advisable.
          If any Event of Default shall have occurred and be continuing and
Required Notice has been given, each Grantor further agrees, at Collateral
Agent’s request, to assemble the Collateral and make it available to Collateral
Agent at a place or places designated by Collateral Agent which are reasonably
convenient to Collateral Agent and such Grantor, whether at such Grantor’s
premises or elsewhere. Until Collateral Agent is able to effect a sale, lease,
or other disposition of Collateral, Collateral Agent shall have the right to
hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by Collateral Agent. Collateral Agent shall
have no obligation to any Grantor to maintain or preserve the rights of such
Grantor as against third parties with respect to Collateral while Collateral is
in the possession of Collateral Agent. Collateral Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of Collateral
and to enforce any of Collateral Agent’s remedies without prior notice or
hearing as to such appointment. Collateral Agent shall apply the net proceeds of
any such collection, recovery, receipt, appropriation, realization or sale to
the Secured Obligations as provided in Section 9 of this Security Agreement, and
only after so paying over such net

12



--------------------------------------------------------------------------------



 



proceeds, and after the payment by Collateral Agent of any other amount required
by any provision of law, need Collateral Agent account for the surplus, if any,
to any Grantor. To the maximum extent permitted by applicable law, each Grantor
waives all claims, damages, and demands against Collateral Agent arising out of
the repossession, retention or sale of the Collateral except such as arise
solely out of the gross negligence or willful misconduct of Collateral Agent as
finally determined by a court of competent jurisdiction. Each Grantor agrees
that ten (10) days prior notice by Collateral Agent of the time and place of any
public sale or of the time after which a private sale may take place is
reasonable notification of such matters. Grantors shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all Secured Obligations, including any attorneys’ fees and
other expenses incurred by Collateral Agent to collect such deficiency.
          (b) Except as otherwise specifically provided herein, each Grantor
hereby waives presentment, demand, protest or any notice (other than any notice
required under the Credit Documents, if any) (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.
          (c) Collateral Agent shall not be required to make any demand upon, or
pursue or exhaust any of its rights or remedies against, any Grantor, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Secured Obligations or to pursue or exhaust any of its rights or remedies
with respect to any Collateral therefor or any direct or indirect guarantee
thereof. Collateral Agent shall not be required to marshal the Collateral or any
guarantee of the Secured Obligations or to resort to the Collateral or any such
guarantee in any particular order, and all of its rights hereunder or under any
other Credit Document shall be cumulative. To the extent it may lawfully do so,
each Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Collateral Agent until
after the Termination Date, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise.
          8. GRANT OF LICENSE TO USE PATENT, TRADEMARK AND COPYRIGHT COLLATERAL.
For the purpose of enabling Collateral Agent to exercise rights and remedies
under Section 7 hereof (including, without limiting the terms of Section 7
hereof, in order to take possession of, hold, preserve, process, assemble,
prepare for sale, market for sale, sell or otherwise dispose of Collateral) at
such time as Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, each Grantor hereby grants to Collateral Agent, effective only at
such time an Event of Default shall have occurred and be continuing and Required
Notice has been given, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or
sublicense any patent, trademark, trade secret or copyright now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.
          9. APPLICATION OF PROCEEDS. All moneys collected by the Collateral
Agent (or, to the extent the Pledge Agreement requires proceeds of Collateral
under such

13



--------------------------------------------------------------------------------



 



agreement to be applied in accordance with the provisions of this Security
Agreement, the Collateral Agent under such other agreement) upon any sale or
other disposition of the Collateral, together with all other moneys received by
the Collateral Agent hereunder, shall be applied as set forth in Section 9.5 of
the Credit Agreement.
          10. LIMITATION ON COLLATERAL AGENT’S DUTY IN RESPECT OF COLLATERAL.
Collateral Agent shall use reasonable care with respect to the Collateral in its
possession or under its control. Collateral Agent shall not have any other duty
as to any Collateral in its possession or control or in the possession or
control of any agent or nominee of Collateral Agent, or any income thereon or as
to the preservation of rights against prior parties or any other rights
pertaining thereto.
          11. NOTICES. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give and
serve upon any other party any communication with respect to this Security
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be given in the manner, and
deemed received, as provided for in the Credit Agreement.
          12. SEVERABILITY. Whenever possible, each provision of this Security
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Security
Agreement. This Security Agreement is to be read, construed and applied together
with the Credit Agreement and the other Credit Documents which, taken together,
set forth the complete understanding and agreement of Collateral Agent and
Grantors with respect to the matters referred to herein and therein.
          13. NO WAIVER; CUMULATIVE REMEDIES; AMENDMENT. Collateral Agent shall
not by any act, delay, omission or otherwise be deemed to have waived any of its
rights or remedies hereunder. A waiver by Collateral Agent of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Collateral Agent would otherwise have had on any future
occasion. No failure to exercise nor any delay in exercising on the part of
Collateral Agent, any right, power or privilege hereunder, shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Security Agreement may be waived, altered, modified
or amended except by an instrument in writing, duly executed by the Grantors and
Collateral Agent (with the written consent of the Majority Lenders, or to the
extent required by Section 11.10 of the Credit Agreement, all the Lenders);
provided, however, that any change, waiver, modification or variance affecting
the rights and benefits of the Other Creditors shall require the written consent
of the holders of at least 51% in amount of all of the Approved Secured
Derivative Transaction Liabilities.

14



--------------------------------------------------------------------------------



 



          14. LIMITATION BY LAW. All rights, remedies and powers provided in
this Security Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Security Agreement are intended to be subject to the giving by the
Collateral Agent of Required Notice and to all applicable mandatory provisions
of law that may be controlling and to be limited to the extent necessary so that
they shall not render this Security Agreement invalid, unenforceable, in whole
or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.
          15. RELEASE OF COLLATERAL; TERMINATION OF THIS SECURITY AGREEMENT.
(a) After the Termination Date, this Security Agreement shall automatically
terminate and the Collateral Agent, at the request and expense of the Grantors,
will execute and deliver to each Grantor a proper instrument or instruments
(including Uniform Commercial Code termination statements on form UCC-3)
acknowledging the satisfaction and termination of this Security Agreement, and
will duly assign, transfer and deliver to each Grantor (without recourse and
without any representation or warranty) such of the Collateral of such Grantor
as has not theretofore been sold or otherwise applied or released pursuant to
this Security Agreement.
          (b) In the event that any part of the Collateral is sold or otherwise
disposed of in connection with a sale or other disposition permitted by
Section 8.5 of the Credit Agreement or is otherwise released at the direction of
the Majority Lenders (or all the Lenders if required by Section 11.10 of the
Credit Agreement), such Collateral will be sold free and clear of the Liens
created by this Security Agreement and the Collateral Agent, at the request and
expense of the Grantors, will duly assign, transfer and deliver to the relevant
Grantor (without recourse and without any representation or warranty) such of
the Collateral as is then being (or has been) so sold or released and has not
theretofore been released pursuant to this Security Agreement, provided that the
Liens created by this Security Agreement will attach to the proceeds of any such
sale with a priority consistent with the Financing Orders. The Collateral Agent
shall also be entitled to and is hereby authorized and directed to duly assign,
transfer and deliver such of the Collateral as provided in Section 10.10(b) or
(c) of the Credit Agreement.
          (c) At any time that a Grantor desires that the Collateral Agent take
any action to acknowledge or give effect to any release of Collateral pursuant
to the foregoing Section 15(a) or (b), as the case may be, it shall deliver to
the Collateral Agent a certificate signed by an Authorized Officer stating that
the release of the respective Collateral is permitted pursuant to Section 15(a)
or (b), as the case may be.
          (d) The Collateral Agent shall have no liability whatsoever to any
Secured Creditor as a result of any release of Collateral by it in accordance
with this Section 15.
          16. SUCCESSORS AND ASSIGNS. This Security Agreement and all
obligations of Grantors hereunder shall be binding upon the successors and
assigns of each Grantor (including any debtor-in-possession on behalf of such
Grantor) and shall, together with the rights and remedies of Collateral Agent
hereunder, inure to the benefit of Collateral Agent, all future holders of any
instrument evidencing any of the Secured Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Secured Obligations or any portion thereof or interest therein
shall in any manner affect the Lien granted

15



--------------------------------------------------------------------------------



 



to Collateral Agent hereunder. No Grantor may assign, sell, hypothecate or
otherwise transfer any interest in or obligation under this Security Agreement.
          17. COUNTERPARTS. This Security Agreement may be authenticated in any
number of separate counterparts, each of which shall collectively and separately
constitute one and the same agreement. This Security Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by
Collateral Agent, electronic means, all of which shall be equally valid.
          18. CONSENT TO JURISDICTION; MUTUAL WAIVER OR JURY TRIAL. ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE SECURED OBLIGATIONS, MAY BE BROUGHT
IN THE BANKRUPTCY COURT, AND IF THE BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS
FROM) JURISDICTION, OR THE CHAPTER 11 CASES HAVE BEEN DISMISSED, ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS SECURITY AGREEMENT, EACH PARTY HERETO,
FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (1) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE OF SUCH COURTS;
(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (3) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO IT AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 11.5 OF THE CREDIT AGREEMENT; (4) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (5) AGREES THE
PARTIES HERETO RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PARTY HERETO IN THE COURTS OF ANY
OTHER JURISDICTION. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS SECURITY AGREEMENT OR
ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. EACH OF THE PARTIES TO THIS SECURITY AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY COURT OR
JURISDICTION, INCLUDING WITHOUT LIMITATION THOSE REFERRED TO ABOVE, IN RESPECT
TO ANY MATTER ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT AND THE
OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          19. GOVERNING LAW. THE RIGHTS AND DUTIES OF THE GRANTORS AND THE
COLLATERAL AGENT UNDER THIS SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS
SHALL, PURSUANT TO NEW YORK

16



--------------------------------------------------------------------------------



 



GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK, EXCEPT AS GOVERNED BY THE BANKRUPTCY CODE.
          20. SECTION TITLES. The Section titles contained in this Security
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.
          21. NO STRICT CONSTRUCTION. The parties hereto have participated
jointly in the negotiation and drafting of this Security Agreement. In the event
an ambiguity or question of intent or interpretation arises, this Security
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Security Agreement.
          22. ADVICE OF COUNSEL. Each of the parties represents to each other
party hereto that it has discussed this Security Agreement and, specifically,
the provisions of Section 18 and Section 19, with its counsel.
          23. EFFECT OF FINANCING ORDERS. Notwithstanding anything to the
contrary in this Security Agreement or any other Credit Document, this Security
Agreement (including, without limitation, each Grantor’s representations,
warranties and covenants contained herein) shall be subject to the terms and
provisions of the Financing Orders. In the event of any conflict or
inconsistency between the terms and provisions of the Financing Orders and this
Security Agreement, the terms and provisions of the Financing Orders shall
control.
[signature page follows]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

                  WELLMAN, INC.
 
           
 
  By:   /s/ Keith R. Phillips    
 
     
 
     
 
  Name:  
 
     
 
     
 
     
 
  Title:        
 
     
 
     
 
                PRINCE, INC.
 
           
 
  By:   /s/ Keith R. Phillips    
 
           
 
  Name:        
 
     
 
     
 
  Title:        
 
     
 
     
 
                WELLMAN OF MISSISSIPPI, INC.
 
           
 
  By:   /s/ Keith R. Phillips    
 
           
 
  Name:        
 
     
 
     
 
  Title:        
 
     
 
     
 
                FIBER INDUSTRIES, INC.
 
           
 
  By:   /s/ Keith R. Phillips    
 
           
 
  Name:        
 
     
 
     
 
  Title:        
 
     
 
     
 
                CARPET RECYCLING OF GEORGIA, INC.
 
           
 
  By:   /s/ Keith R. Phillips    
 
           
 
  Name:        
 
     
 
     
 
  Title:        
 
     
 
     

 



--------------------------------------------------------------------------------



 



                  ALG, INC.
 
           
 
  By:   /s/ Keith R. Phillips    
 
           
 
  Name:        
 
     
 
     
 
  Title:        
 
     
 
     
 
                WAREHOUSE ASSOCIATES, INC. USA
 
           
 
  By:   /s/ Keith R. Phillips    
 
           
 
  Name:        
 
     
 
     
 
  Title:        
 
     
 
     
 
                MRF, INC.
 
       
 
  By:   /s/ Keith R. Phillips    
 
           
 
  Name:        
 
     
 
     
 
  Title:        
 
     
 
     
 
                JOSDAV INC.
 
           
 
  By:   /s/ Keith R. Phillips    
 
           
 
  Name:        
 
     
 
     
 
  Title:        
 
     
 
     
 
                MED RESINS, INC.
 
           
 
  By:   /s/ Keith R. Phillips    
 
           
 
  Name:        
 
     
 
     
 
  Title:        
 
     
 
     

[Signature Page to Security Agreement]

 



--------------------------------------------------------------------------------



 



                  PTA RESOURCES, LLC
 
       
 
  By:   /s/ Keith R. Phillips    
 
           
 
  Name:        
 
     
 
     
 
  Title:        
 
     
 
     
 
                DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Collateral Agent
 
           
 
  By:   /s/ Marguerite Sutton    
 
           
 
  Name:   Marguerite Sutton    
 
  Title:   Director    
 
           
 
  By:   /s/ David J. Bell    
 
           
 
  Name:   David J. Bell    
 
  Title:   Managing Director    

[Signature Page to Security Agreement]

 